McLAUGHLIN, J. (dissenting).
The relator was charged with conduct unbecoming an officer. The specifications were that he, at a time and place named, was so much under the influence of liquor as to be unfit for duty, and that he was arraigned before a police magistrate, charged with intoxication, and tried and convicted of that offense. Upon this charge and these specifications the relator was tried by the police commissioners, and after such trial duly had, and upon evidence legally taken, he was found guilty, and dismissed from the force. The relator assails the finding of the commissioners upon the ground that there was no evidence to support the finding, and that it was against the weight of evidence. After a careful consideration of the record before us, I am satisfied that the finding of the commissioners was correct. Upon the hearing before them, it ap*953peared from the testimony offered on the part of the respondents that the relator was found by a police officer, shortly after 11 o’clock a. m., lying on the front stoop of a building on Fortieth street, in an unconscious or semiunconscious condition; that he was taken by the officer to the police station, and there examined by the police surgeon for the purpose of determining whether “it was a hospital case or not”; that the police surgeon thoroughly examined the relator, and found that he was suffering from intoxication, and nothing else; that the relator remained in the station house between two and three hours, at the expiration of which time he regained consciousness, and so far recovered from his stupor that he was arrested, taken before a magistrate, charged with intoxication, and by the magistrate tried, convicted, and fined for that offense. The testimony thus given by the respondents, tending to prove the foregoing facts, was not disputed by the relator, but, instead, he sought to establish facts which would explain his physical condition, as well as his conviction by the magistrate. From his testimony (and he was corroborated in some respects by other witnesses) it appeared that, when he left his post of duty on the morning in question, he complained of not feeling well, and in response to a suggestion made by a brother officer, that he go upon the sick list, replied that he had 24 hours off, and thought “he could fix up in that time”; that he did not report to the police surgeon, or consult a physician, but went to his home, and, at the suggestion of his wife, took some quinine and whisky, and then, at her request, started to go to a drug store, and before reaching there collapsed in the street; that he had no recollection of what occurred thereafter, until he came to in the station house. It did not appear from his testimony, or any offered in his behalf, how much quinine and whisky he took, or when he took it, or what time it was when he left his home and started for the drug store, or how far he had progressed on Ms journey when he collapsed. Neither did it appear where he was from the time he left his post in the morning until he was taken by "his brother officer to the station house, further than that he 'went home, and then started for the drug store. It did appear from the testimony of other witnesses that he was seen to fall in the street, and that he was carried to and placed upon the stoop where the officer found him; and while he was upon the stoop, one witness testified, he gave him some brandy. As to the conviction before the police magistrate, the relator testified that the magistrate expressed himself as doubtful about the case, and for that reason imposed a small fine, which he either then or thereafter expressed a willingness to remit. The magistrate was, however, not produced, and the only testimony bearing upon this subject was that given by the relator himself; and it will be observed that he had previously testified before the commissioners that he had no personal conversation with the magistrate. But it was not of the slightest importance whether or not the magistrate had expressed an opinion as to the merits of the conviction. The fact remained that the relator had been charged with, and convicted of, the offense of intoxication; and he, so far as appeared, was entirely satisfied with the justice of the conviction, because at the time of the hearing before the commission*954ers he had not appealed from it, or complained in any way of the fine imposed. The conviction for intoxication was presented to, and considered by, the commissioners; and this of itself was sufficient to justify the conclusion reached by them. It was not necessary, and they were not required, to try the question of intoxication de novo. But, independent of the conviction, the other evidence was sufficient to sustain the finding that the relator was at the time intoxicated. The members of the police department in a great city like New York are charged with, and responsible for, the maintenance of law and order. They are the guardians of the public peace.' It is their duty to protect persons and property, and to prevent violations of law. To insure a proper discharge of these duties, it is essential that the moral standard of the force should be high, and strict discipline maintained; and, to this end, the statute, while it has not given the police commissioners power to dismiss an officer at will, without a charge being made and a trial had, nevertheless has vested them, to a certain extent, at least, with discretionary powers, both as to the method of procedure and the determination of charges of this character, and their conclusion ought not to be lightly interfered with by the courts. People v. Board of Police Com’rs, 93 N. Y. 97. We have heretofore held that the judgment of the commissioners “has all the force of the verdict of a jury, and should not be disturbed, unless it is so overwhelmingly against the weight of evidence as to justify the inference of passion, prejudice, partiality, or clear mistake” (People v. Martin, 5 App. Div. 217, 39 N. Y. Supp. 74), and no such inference can fairly be deduced from the record before us. For these reasons the writ should be dismissed, and the action of the commissioners affirmed, with costs.
BUMSEY, J., concurring.